UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4339



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MOHAN OTHNIEL GREENWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cr-00294-TSE)


Submitted:   July 13, 2007                 Decided:   August 2, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marvin D. Miller, Alexandria, Virginia, for Appellant.        Chuck
Rosenberg, United States Attorney, James L. Trump, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mohan Othniel Greenwood appeals his conviction and resulting

sentence for possession with the intent to distribute one hundred

kilograms or more of marijuana.    We affirm.



                                  I.

     On June 17, 2006, Det. D.C. DeCoster of the Fairfax, Virginia

police department learned from the FBI that a Mayflower tractor-

trailer believed to contain a large shipment of marijuana would be

leaving a warehouse in Fredericksburg, Virginia, heading north on

I-95 into Fairfax County.   The FBI asked Det. DeCoster to stop the

truck if he observed a traffic violation.

     In the early afternoon of June 17, Det. DeCoster spotted the

tractor-trailer and followed it for several miles in Fairfax

County.   The truck was proceeding slowly (25 m.p.h.) in heavy

traffic when Det. DeCoster noticed that the front license plate was

bent so that only a portion of it was displayed; Det. DeCoster

could not see the date of the plate or the state that issued it.

Believing the obscured license plate violated Virginia law, the

detective stopped the tractor-trailer.     Det. DeCoster questioned

the driver and sole occupant of the truck, defendant Greenwood. In

the course of being questioned as to the purpose of his trip,

Greenwood offered to let Det. DeCoster examine the trailer.     The

detective declined at that time.       After less than 20 minutes,


                                  2
another officer arrived with a police dog. Det. DeCoster then gave

Greenwood a warning ticket and told him he was free to go.                   Just as

Greenwood turned away, the detective asked him if the officers

could search the tractor-trailer.             Greenwood said yes and handed

Det. DeCoster his keys.       The police dog alerted at the rear of the

trailer.   The officers then searched the trailer and subsequently

discovered     76    bales   of    marijuana,     with   a     total    weight    of

approximately 1,750 pounds.

     After the police arrested Greenwood, a federal grand jury

indicted him for possession with intent to distribute marijuana in

violation of 21 U.S.C. § 841 (2006).            A jury convicted him of this

charge   and   the    district     court     sentenced   him    to     108   months’

imprisonment, four years of supervised release, a $100 special

assessment, and a $2500 fine.          Greenwood noted a timely appeal.



                                       II.

     On appeal, Greenwood raises four issues:                three challenges to

his conviction and one to his sentence.

                                        1.

     First, Greenwood claims that the initial seizure of the

tractor-trailer violated the Fourth Amendment and therefore his

consent was “invalid.”            For this reason, he maintains that the

district court should have suppressed the marijuana seized from the

vehicle.     This argument is meritless.


                                        3
      The   district    court   concluded    that    Det.   DeCoster   had   an

objectively reasonable basis for the traffic stop of the tractor-

trailer.    The court considered the detective’s testimony about the

badly bent license plate, corroborated by a photograph of the front

of the truck, and found the detective credible.             We have no basis

for concluding that this credibility finding constituted clear

error. Greenwood maintains that since his license plate was issued

by   Missouri,   it    need   not   comply   with   Virginia   law   requiring

“[e]very license plate” to be fastened as to be “clearly visible”

and “clearly legible.”        Va. Code Ann. § 46.2-716 (2002).         But, as

the district court reasoned, § 46.2-716 does not restrict its

operation solely to Virginia license plates.             Even if § 46.2-716

does not apply to out-of-state license plates, at the very least,

this long-standing statute provided an objectively reasonable basis

for the stop.     Moreover, since the asserted unlawfulness of the

stop provides the sole basis for Greenwood’s contention that his

subsequent consent was “invalid,” that contention also fails.1

                                       2.

      Greenwood next argues that the district court violated his Due

Process rights by permitting police officers to testify that the

substance seized was marijuana.         We review evidentiary rulings for


      1
      Greenwood also maintains that the transfer of the 1750 pounds
of marijuana from state to federal law enforcement authorities
violated the Fourth Amendment. Because Greenwood had no possessory
interest in the contraband seized marijuana, that argument is also
meritless.

                                       4
abuse of discretion.       According to Greenwood, the district court

abused its discretion in permitting police officers, who were not

designated as experts, to testify that they seized marijuana from

his truck.     We disagree.

     The Government need not offer scientific experts to establish

the chemical composition of a controlled substance.                   See United

Sates v. Uwaeme, 975 F.2d 1016, 1019-20 (4th Cir. 1992).                 Rather,

lay testimony can establish the illicit nature of a substance.

See, e.g., United States v. James, 40 F.3d 850, 869 (7th Cir.

1994).    In this case, the police officers offered testimony that

the substance was marijuana based on their own observations as to

the appearance, feel, smell, packaging and method of transport.

The district court did not abuse its discretion in admitting this

lay testimony.

                                       3.

     Greenwood further maintains that the district court violated

his Due Process and Confrontation Clause rights in permitting his

trial to go forward after the Government destroyed all but about

540 pounds of the marijuana seized from his tractor-trailer.                    To

prevail   on    this   claim,     Greenwood      must   demonstrate     that   the

destroyed evidence was exculpatory and that the Government acted in

bad faith.     See, e.g., Arizona v. Youngblood, 488 U.S. 51 (1988).

     The district court found no basis for concluding that the

destroyed      evidence   could    have       been   exculpatory   or   that    in


                                          5
destroying it, the Government acted in bad faith.                   We agree.    As

the   district     court   noted,    the      only    conceivable   way    for   the

destroyed bales to have been exculpatory would have been for

Greenwood to demonstrate that they never existed or did not contain

marijuana. Greenwood failed to offer such evidence. Moreover, the

numerous   photographs      in    the    record      and   scientifically    tested

samples    taken    from   each     of    the     bales    make   such    arguments

untenable.2

                                         4.

      Finally, Greenwood argues that his sentence was “unlawfully

determined.”       We have carefully reviewed the record and find that

the sentence accorded with United States v. Booker, 543 U.S. 220

(2005), and was entirely reasonable.3




      2
      Greenwood seems to believe that the FBI’s violations of 28
C.F.R. § 50.21 (by destroying the bales less than 60 days after
seizure) conclusively establishes bad faith by the Government.
Although this may provide “some evidence” of the Government’s bad
faith, it does not “in and of itself” establish bad faith. See
United States v. Deaner, 1 F.3d 192, 200 (3d Cir. 1993).
      3
      Greenwood asserts that the inclusion of marijuana in the
Schedule of Controlled Substances, see 21 U.S.C. § 812 (2006),
violates the Constitution because some states recognize the
legitimate use of marijuana for medical purposes.     Gonzales v.
Raich, 545 U.S. 1, 27-28 (2005), renders that argument untenable.
See U.S. Const. art. VI (“Supremacy Clause”).

                                          6
                              III.

     For the foregoing reasons, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before us and argument would not aid in

the decisional process.



                                                          AFFIRMED




                                7